        Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

INTERNATIONAL REFUGEE ASSISTANCE
PROJECT, et al.,

                      Plaintiffs,
                                                            Civil Action No.: 17-CV-0361
v.
                                                                    Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

               Defendants.
IRANIAN ALLIANCES ACROSS BORDERS,
et al.,

                      Plaintiffs,
                                                            Civil Action No.: 17-CV-2921
v.
                                                                    Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                 Defendants.
EBLAL ZAKZOK, et al.,

                      Plaintiffs,

v.                                                          Civil Action No.: 17-CV-2969
                                                                    Judge Chuang
DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

                      Defendants.

              PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
       Plaintiffs respectfully submit the attached supplemental authority in support of their Op-

position to the Government’s Motion for Certification and For a Stay of Discovery:

       On July 10, 2019, the District Court for the Eastern District of Michigan held that Plaintiffs

in Arab American Civil Rights League, et al., v. Donald Trump, et al. (“AACRL”) had stated claims




                                                 1
         Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 2 of 7




that Presidential Proclamation 9645 (“the Proclamation”) violated the First Amendment’s Estab-

lishment Clause, the Fifth Amendment’s Equal Protection component, and the First Amendment’s

freedom of speech and association rights. No. 17-10310, slip op. (E.D. Mich. Jul. 10, 2019).

       The court rejected Defendants’ arguments that the Proclamation survived rational basis

review as a matter of law under Trump v. Hawaii, 138 S. Ct. 2392 (2018). Id. at 15. Instead,

agreeing with this Court’s analysis in its May 2, 2019 opinion denying in part the government’s

Motion to Dismiss, the AARCL court concluded that “the Proclamation would fail rational basis

review if the evidence revealed that for each of its proffered purposes, either that purpose was not

a legitimate state interest or, if legitimate, the Proclamation was not rationally related to that pur-

pose—such that it was unable to be explained by anything but animus toward Muslims.” Id. at 17

(citing Int’l Refugee Assistance Project v. Trump, 373 F. Supp. 3d 650, 671 (D. Md. 2019)).

       The court further noted that the Supreme Court’s review of the Proclamation and Estab-

lishment Clause claims in Trump v. Hawaii was “materially different” from the district court’s

review of claims at the motion to dismiss stage and that “denial of a motion for preliminary in-

junction does not mean that the complaint fails to state a plausible claim for relief.” Id. at 18.

Dated: July 12, 2019                                  Respectfully submitted,

                                                      __/s/ Steven C. Herzog_________

Faiza Patel*                                          Charles E. Davidow (Bar # 06516)
   Brennan Center for Justice                          Paul, Weiss, Rifkind, Wharton &
   at NYU School of Law                                Garrison LLP
   120 Broadway, Suite 1750                            2001 K Street NW
   New York, NY 10271                                  Washington, DC 20006-1047
   Tel.: (646) 292-8335                                Tel.: (202) 223-7300
   Fax: (212) 463-7308                                 Fax: (202) 223-7420
   patelf@brennan.law.nyu.edu                          cdavidow@paulweiss.com

Jethro Eisenstein*                                    Robert A. Atkins*
   Profeta & Eisenstein                               Liza Velazquez *
   45 Broadway, Suite 2200                            Andrew J. Ehrlich*
   New York, New York 10006                           Steven C. Herzog*
   Tel.: (212) 577-6500                               Thomas Christman Rice*
   Fax: (212) 577-6702                                  Paul, Weiss, Rifkind, Wharton &
   jethro19@gmail.com                                   Garrison LLP
                                                        1285 Avenue of the Americas


                                                  2
       Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 3 of 7



Lena F. Masri (20251)*                     New York, NY 10019-6064
Gadeir Abbas (20257)#                      Tel.: (212) 373-3000
Justin Sadowsky†                           Fax: (212) 757-3990
  CAIR Legal Defense Fund                  ratkins@paulweiss.com
  453 New Jersey Avenue SE                 lvelazquez@paulweiss.com
  Washington, D.C. 20003                   aehrlich@paulweiss.com
  Tel.: (202) 488-8787                     sherzog@paulweiss.com
  Fax: (202) 488-0833                      tcrice@paulweiss.com
  lmasri@cair.com
  gabbas@cair.com
  jsadowsky@cair.com
                                         Counsel for Zakzok Plaintiffs




                                     3
        Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 4 of 7




                                          ___________/s/__________
Sirine Shebaya (Bar # 07191)              Mark H. Lynch (Bar # 12560)
Nimra Azmi*                               Mark W. Mosier*
MUSLIM ADVOCATES                          Marianne F. Kies (Bar # 18606)
P.O. Box 34440                            COVINGTON & BURLING LLP
Washington, D.C. 20043                    One City Center
Tel: (202) 897-2622                       850 10th Street, NW
Fax: (415) 765-1774                       Washington, D.C. 20001
sirine@muslimadvocates.org                Tel: (202) 662-6000
nimra@muslimadvocates.org                 Fax: (202) 662-6302
                                          mlynch@cov.com
Richard B. Katskee (Bar # 27636)          mmosier@cov.com
AMERICANS UNITED FOR                      mkies@cov.com
SEPARATION OF CHURCH AND STATE
1310 L St. NW, Ste. 200                   Karun Tilak*
Washington, D.C. 20005                    COVINGTON & BURLING LLP
Tel: (202) 466-3234                       Salesforce Tower, 415 Mission Street
Fax: (202) 466-3353                       San Francisco, CA 94105-2533
katskee@au.org                            Tel: (415) 591-6000
                                          Fax: (415) 591-6091
                                          ktilak@cov.com

                                          Kathryn E. Cahoy*
                                          COVINGTON & BURLING LLP
                                          333 Twin Dolphin Dr., Suite 700
                                          Redwood Shores, CA 94065
                                          Tel: (650) 632-4735
                                          Fax: (650) 632-4800
                                          kcahoy@cov.com

                                          Counsel for IAAB Plaintiffs




                                      4
        Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 5 of 7



Justin B. Cox (Bar No. 17550)                  ___________/s/__________
International Refugee Assistance Project       Omar C. Jadwat*
PO Box 170208                                  Lee Gelernt*
Atlanta, GA 30317                              Hina Shamsi*
Tel: (516) 701-4233                            Hugh Handeyside*
Fax: (212) 533-4598                            David Hausman*
jcox@refugeerights.org                         American Civil Liberties Union
                                               Foundation
Mariko Hirose*                                 125 Broad Street, 18th Floor
Linda Evarts*                                  New York, NY 10004
Kathryn Claire Meyer*                          Tel: (212) 549-2600
International Refugee Assistance Project       Fax: (212) 549-2654
One Battery Park Plaza, 4th Floor              ojadwat@aclu.org
New York, New York 10004                       lgelernt@aclu.org
Tel: (516) 701-4620                            hshamsi@aclu.org
Fax: (212) 533-4598                            hhandeyside@aclu.org
mhirose@refugeerights.org                      dhausman@aclu.org
levarts@refugeerights.org
kmeyer@refugeerights.org                       Cecillia D. Wang*
                                               Cody H. Wofsy*
Melissa Keaney*                                Spencer E. Amdur*
International Refugee Assistance Project       American Civil Liberties Union Foundation
PO Box 2291                                    39 Drumm Street
 Fair Oaks, CA 95628                           San Francisco, CA 94111
Tel: (916) 546-6125                            Tel: (415) 343-0770
Fax: (212) 533-4598                            Fax: (415) 395-0950
mkeaney@refugeerights.org                      cwang@aclu.org
                                               cwofsy@aclu.org
Max S. Wolson (Bar # 20914)                    samdur@aclu.org
Esther Sung*
National Immigration Law Center                David Cole*
3450 Wilshire Boulevard, # 108-62              Daniel Mach*
Los Angeles, CA 90010                          Heather L. Weaver*
Tel: (213) 639-3900                            American Civil Liberties Union
Fax: (213) 639-3911                            Foundation
wolson@nilc.org                                915 15th Street NW
sung@nilc.org                                  Washington, DC 20005
                                               Tel: (202) 675-2330
                                               Fax: (202) 457-0805
                                               dcole@aclu.org
                                               dmach@aclu.org
                                               hweaver@aclu.org

                                               David Rocah (Bar No. 27315)
                                               Deborah A. Jeon (Bar No. 06905)
                                               Sonia Kumar (Bar No. 07196)
                                               Nicholas Taichi Steiner (Bar No. 19670)
                                               American Civil Liberties Union
                                               Foundation of Maryland
                                               3600 Clipper Mill Road, Suite 350
                                               Baltimore, MD 21211


                                           5
         Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 6 of 7



                                                        Tel: (410) 889-8555
                                                        Fax: (410) 366-7838
                                                        jeon@aclu-md.org
                                                        rocah@aclu-md.org
                                                        kumar@aclu-md.org
                                                        steiner@aclu-md.org

                                                        Counsel for IRAP Plaintiffs

* Pro hac vice.
† Admission forthcoming (swear-in date August 9).
# Licensed in VA, not in D.C. Practice limited to federal matters.




                                                    6
         Case 8:17-cv-00361-TDC Document 292 Filed 07/12/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE

  I certify that on July 12, 2019, I caused a copy of the foregoing document to be sent to

all parties receiving CM/ECF notices in this case.



                                                       _/s/ Steven C. Herzog______
                                                            Steven C. Herzog
